Citation Nr: 1630610	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, claimed as rashes, to include as secondary to service-connected PTSD.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board observes that the Veteran's August 2010 notice of disagreement indicated that he also wished to initiate appeals of denied claims for service connection for PTSD, residuals of ventral hernia, and sleep apnea.  However, in an April 2012 Decision Review Officer decision, the RO granted service connection for PTSD and assigned an evaluation of 70 percent, effective March 10, 2009.  As this decision constitutes a full grant of the benefit sought, the issue of entitlement to service connection for PTSD no longer remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Additionally, in his May 2012 VA Form 9, the Veteran indicated that he only wished to perfect appeals of his claims of entitlement to service connection for hypertension and rashes; as such, the issues of entitlement to service connection for ventral hernia and sleep apnea are not before the Board.  See 38 C.F.R. § 20.202 (2015).  

As will be explained further below, the Veteran's claims have been expanded in scope to include secondary service connection claims.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for hypertension and for a skin disorder.  As set forth in the Veteran's May 2012 VA Form 9, he contends that he has had problems with hypertension and skin rashes since active service.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Under VA's duty to assist, it must make reasonable efforts to help a claimant obtain relevant records that may substantiate a claim, including those from VA and private medical providers.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c)(1)-(2).  The Board observes that in his August 2010 notice of disagreement, the Veteran indicated that there were outstanding treatment records from the Allen Park VA Medical Center (VAMC).  However, based on a review of the claims file, it does not appear that the RO has attempted to obtain these records.  As outstanding VA treatment records may be relevant to the Veteran's claims, the AOJ must attempt to obtain and associate them with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

In addition, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is necessary when the evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of a disability or symptoms of a disability, and indicates that the claimed disability or symptoms may be associated with the claimant's active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

Based on a review of the evidence of record, the Veteran has not been afforded a VA examination regarding either of his claims.  With respect to the Veteran's claim for service connection for hypertension, the Board notes that March 2009 treatment records from the Henry Ford Health System include a diagnosis of hypertension.  While it is not clear from the record when the Veteran was initially diagnosed with hypertension, the Veteran has maintained that he has had problems relating to hypertension since military service.  Additionally, in a July 2016 brief, the Veteran's representative noted that reliable medical treatises confirm that psychiatric disorders can place individuals at a higher risk of contracting physiological conditions, such as hypertension.  To support his assertion, the Veteran's representative attached congressional testimony regarding PTSD from the director of the National Institutes of Health, an article from a peer-reviewed medical journal on the relationship between PTSD and cardiovascular disease, including hypertension, and an excerpt from VA/Department of Defense clinical practice guidelines regarding co-morbid conditions associated with PTSD.  Based on the July 2016 brief and attached articles, the Board finds that it is appropriate to expand the scope of the Veteran's claim to include entitlement to service connection on a secondary basis.  Additionally, given the Veteran's diagnosis of hypertension and the contentions of both the Veteran and his representative, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's claimed hypertension disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

With respect to the Veteran's claim for service connection for a skin disorder, although there does not appear to be a current diagnosis of record, the Veteran has maintained that he has experienced rashes since active service.  The Board notes that as a lay witness, the Veteran is competent to report observable symptoms, such as visible skin rashes, and medical history.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, based on a review of the Veteran's service treatment records, he was treated for tinea versicolor, heat rash, and venereal warts/penile bumps during active service.  Finally, in the July 2016 brief, the Veteran's representative asserted that there is credible medical literature which indicates that stress can cause and exacerbate skin conditions.  In support of this assertion, the Veteran's representative submitted articles from www.webmd.com and www.calmclinic.com concerning the effects of stress on the skin.  Based on the July 2016 brief and attached articles, the Board finds that it is also appropriate to expand the scope of the Veteran's skin disorder claim to include entitlement to service connection on a secondary basis.  In addition, given the contentions of the Veteran and his representative, and the documented treatment for skin conditions during active service, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's claimed skin disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McClendon, 20 Vet. App. at 86.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In particular, associate any outstanding treatment records from the Allen Park VAMC with the claims file.  

Follow the procedures for obtaining the records, as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed hypertension disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

(a)  The examiner should indicate whether the Veteran has a current diagnosis of hypertension.  If there is no current diagnosis of hypertension, the examiner should address the above-referenced March 2009 treatment records from the Henry Ford Health System noting a diagnosis of hypertension.  

(b)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed hypertension disability is caused by, or otherwise etiologically related to, his active military service, to include his presumed exposure to herbicides.  

(c)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's claimed hypertension disability was caused OR aggravated by his service-connected PTSD.  

In rendering these opinions, the examiner should consider and address the medical literature submitted by the Veteran's representative with the July 2016 brief.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If service-connected PTSD is found to aggravate non-service connected hypertension, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the development requested in number (1), afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed skin disorder.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

(a)  The examiner should identify, with specificity, all diagnoses that are pertinent to the Veteran's claimed skin disorder.  

(b)  For each skin disorder that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the skin disorder is caused by, or otherwise etiologically related to, the Veteran's active military service.  

(c)  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the skin disorder was caused OR aggravated by the Veteran's service-connected PTSD.  

In rendering these opinions, the examiner should consider and address the service treatment records documenting treatment for skin conditions, in addition to the medical literature submitted by the Veteran's representative with the July 2016 brief.  

"Aggravated" for VA purposes means that the condition is worsened beyond its natural progression.  If service-connected PTSD is found to aggravate a non-service connected skin disorder, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development requested above, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought is not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

